DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of propellers disposed at a front, rear, left, and right of the device body” in line 3. First, neither the flying device nor the body thereof has a reference frame established such that the locations of front, rear, left, and right can be understood. It is unclear how the directions are demarcated as neither a flight direction nor a longitudinal axis have been established. Second, in addition to the directions not being apparent, it is unclear the size of the locations/regions on the device body such that at least the relationships between what would constitute a propeller at the front or rear as opposed to left or right are determinable. It is 
Claim 1 recites “a plurality of propeller motors fixed to the device body and configured to rotate the plurality of propellers about an axis perpendicular to the device body.” As outlined above, the number and locations of the propellers in the plurality are unclear. It is additionally unclear if each propeller must have a respective motor or if an individual motor can power more than one of the plurality of propellers. It is also unclear if all of the propellers must be rotated about the same axis which is perpendicular to the body or if each motor/propeller combination rotates about its own respective axis. 
Claims 2-6 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each of claims 2-6 is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome the same. 
Claim 4 recites “an upper side of the device body” and “a lower side of the device body.” As outlined above with respect to claim 1, the directions with respect to the body have not been established and it is unclear what would constitute upper versus lower side when delineating sections of the body. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0105266 to Lee. 
Re: Claim 1. As best understood due to indefiniteness, Lee teaches a flying device (Abstract, Figs. 9-12, UAV) comprising:
a device body (110, main body unit; 130-134);
a plurality of propellers (140-144) disposed at a front (144), rear (142), left (143), and right (141) of the device body;

a disc (162, flywheel), disposed at a central portion of the device body; and
a disc motor (161, flywheel motor) fixed to the device body and configured to rotate the disc about an axis (Z axis) perpendicular to the device body (paragraph [0022]).
Re: Claim 5. As best understood due to indefiniteness, Lee teaches the flying device of claim 1, wherein Figure 9 depicts a center of rotation of the disc (162) is positioned on a yaw axis (Z) of the device body (110).
Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Improved Quadcopter Disturbance Rejection Using Added Angular Momentum” to Bucki et al. (10/1/2018).
Re: Claim 1. As best understood due to indefiniteness, Bucki et al. teach a flying device (Abstract; Fig. 1, quadcopter) comprising:
a device body (See Fig. 1, more or less conventional quadrotor design having four arms coupled to central body);
a plurality of propellers disposed at a front, rear, left, and right of the device body (Fig. 1, quadrotor by definition);
a plurality of propeller motors fixed to the device body and configured to rotate the plurality of propellers about an axis perpendicular to the device body (See. Fig. 1);
a disc disposed at a central portion of the device body (See Abstract, Fig. 1, Section I. Introduction - a novel quadcopter design having an added momentum wheel mounted underneath the vehicle); and

Re: Claim 4. As best understood due to indefiniteness, Bucki et al. teach the flying device of claim 1, wherein:
the plurality of propellers are disposed at an upper side of the device body (See Fig. 1); and
the disc is disposed at a lower side of the device body (See Fig. 1).
Re: Claim 5. As best understood due to indefiniteness, Bucki et al. teach the flying device of claim 1, wherein a center of rotation of the disc is positioned on a yaw axis of the device body (See Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0105266 to Lee.
Re: Claim 2. As best understood due to indefiniteness, Lee teaches the flying device of claim 1 as outlined above. In paragraph [0019], Lee teaches the flying device further comprises a control module for controlling operations of the flying device. In paragraphs [0064]-[0074], Lee teaches that the flying device body has its stability improved against external force disturbances by the disc rotation. It is stated that when the posture of the flying device is disturbed as by an external force generating a torque, the disc provides a cancelling force to maintain the flying device initial posture. This is interpreted to include external disturbances which rotate the body in one direction with the disc motor being commanded by the controller to turn in an opposite direction to cancel out the disturbance. Additionally, it appears as though due to the law of conservation of angular momentum, if the flying device of Lee is operated in a stability mode without external disturbance, the spinning of the flywheel would inherently create an equal and opposite rotation of the body. Therefore, it appears as though taken in totality, Lee anticipates the claimed limitation. 
Alternatively, a review of the present disclosure appears to require the limitation to be interpreted as more directed to a specific form of yaw control for the flying device which utilizes the disc rotation, at least partially, to effect an equal and opposite rotation of the body which is desired. Arguendo, if Lee does not expressly disclose that the flying device comprises a .  
Claims 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0105266 to Lee.
Re: Claim 3. As best understood due to indefiniteness, Lee anticipates and/or renders obvious the flying device of claim 2 as outlined above. However, it is not expressly disclosed that the controller is configured to control the disc motor such that the device body turns in the opposite direction to the rotation direction of the disc while maintaining control of the plurality of propeller motors such that rotational speeds of the plurality of propellers remain constant. As outlined above with respect to claim 2, Lee must necessarily include the moment of the disc and the net moments of the propellers to maintain the flying device at the desired posture (i.e. attitude and altitude). Furthermore, Examiner noted that in the quadrotor/multirotor art, it is known that yaw control can be performed by varying the individual propeller speeds relative to one another. In order to effect a yaw rotation while maintaining constant altitude, the relative speeds of the propellers must generate torques that provide a net torque in the rotation direction desired for the quadrotor. This could be effected by increasing the speeds and/or decreasing the speeds of a 
Re: Claim 4. Lee teaches the flying device of claim 1 as outlined above. Lee also teaches that the plurality of propellers are disposed at an upper side of the device body (See Fig. 9, wherein 140-144 are located along the positive Z axis above main body, 110). However, it is not expressly disclosed that the disc (162) is disposed at a lower side of the device body. Lee discloses the claimed invention except for the disc being on a lower side of the device body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the disc and disc motor of Lee on the lower side of the aircraft, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Relocating the flywheel mechanism to the underside of the aircraft would not effect operation of the flywheel and one of ordinary skill in the art would have been motivated to make the rearrangement of parts to increase the stability of the aircraft as a whole since the weight of 
Re: Claim 6. Lee teaches the flying device of claim 1, and Lee also teaches that the disc motor is an electric motor (paragraph [0043] - battery supplies power to motors). In paragraphs [0066]-[0070], Lee teaches that the flywheel motor has an axis perpendicular to the aircraft body and can be started and stopped dependent upon stabilization needs of the aircraft. However, it is not expressly disclosed that the disc motor is capable of rotating the disc in two directions. Examiner gives Official Notice that electric motors (e.g. brushless DC motors) utilized in unmanned aerial vehicles that are used for rotating both propellers and external payloads, with respect to an aircraft body that are capable of rotation in both directions are well-known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to utilize the known electric motors capable of rotating both clockwise and counterclockwise about their rotation axis to allow for the flywheel to be rotated from a stop in a direction that best responds to the disturbance acting on the aircraft body as discussed in paragraph [0070]. Furthermore, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. In substituting a brushless DC motor which is capable of . 
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Improved Quadcopter Disturbance Rejection Using Added Angular Momentum” to Bucki et al. (10/1/2018).
Re: Claim 2. As best understood due to indefiniteness, Bucki et al. teach the flying device of claim 1, further comprising a controller (See section III. control algorithm: quadrotor is controlled by a position controller and attitude controller). In section I. Introduction, Bucki et al. teach that the momentum wheel is controlled in flight by changing its rotation speed thereby allowing for the dynamics of the vehicle to be changed such as for rejecting torque disturbances such as high winds on the vehicle. It is also taught that the additional angular momentum results in dynamics and attitude control similar to dual-spin spacecraft. As outlined above with respect to claim 2 in view of Lee (the same rationale will be omitted for brevity), Bucki et al. similarly appears to anticipate the claim limitation in the broadest reasonable interpretation and/or would be obvious in view of the more narrow interpretation in view of the present specification, especially since Bucki et al. refers exactly to the dual-spin satellite dynamics and attitude control when referring to the dynamics and control of the momentum wheel on the quadrotor.
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Improved Quadcopter Disturbance Rejection Using Added Angular Momentum” to Bucki et al. (10/1/2018).
Re: Claim 3. As best understood due to indefiniteness, Bucki et al. teach and/or render obvious the flying device of claim 2, however it is not expressly disclosed that the controller is 
Re: Claim 6. As best understood due to indefiniteness, Bucki et al. teach the flying device of claim 1 as outlined above. However, it is not expressly disclosed that the disc motor is capable of rotating the disc in two directions. As outlined above with respect to claim 6 in view of Lee, the same rationale applies to Bucki et al. to render the limitations of claim 6 obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647